Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 1 of 41 PageID: 259


  1.




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




       DAVID BEASLEY
             Plaintiff
            V
       WILLIAM HOWARD
              Defendant                 Civil Action No. 1:19-cv-11058
                                         JBS-KMW
                                       NOTICE OF MOTION IN
                                       OPPOSITION OF DEFENDANT'S
                                       MOTION TO DISMISS COMPLAINT


       Clerk, U.S. District Court
       Mitchell H. Cohen Building
       U.S.Courthouse 4th and Cooper sts.
       Camden, NJ 08101
       Honorable Jerome B. Simandle, U.S.D.J.
       l-lonorable Karen M Williams U.S.M.J.



       PLEASE TAKE NOTICE of motion to vacate defendant's motion to
       dismiss. In opposition plaintiff submits brief and exhibits in support of
       order to deny/vacate defendant's motion.




                                            /s/----~~--L~-     ~_--=::-;:


                                             David Beasley Plainti f Pro-Se
       June 24, 2019
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 2 of 41 PageID: 260



                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY



    DAVID BEASLEY
          Plaintiff                        Civil Action No. 1:19-cv-11058-
         V                                  JBS-KMW
    WILLIAM HOWARD
          Defendant




       HERE COMES PLAINTIFF moving before the United States
    District Court for monetary settlement of Five Hundred Thousand
    Dollars and to abrogate the defendant's Ebonys trademark
    ownership. Plaintiff will rely on preliminary statement, legal
    argument and exhibits.




                                                      ~




                                          Isl   z;['"-"'fl f?u :        _
                                           David Beasle)'P1aintf Pro-Se




    June 24, 2019
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 3 of 41 PageID: 261



                                 CITED CASES


   Christian Fellowship Church v Adidas AG (81 F.3d 986 ( Fed Cir 2016)

   Dastar Corp. v. Twentieth Century Fox Film Corp. 539 US 23 (2003

   Two Pesos, Inc v Taco Cabana, Inc. 921 F. 987 (E.D. NY 1996)

   Coach Leatherware Co. v. AnnTaylor, Inc .. , 933 F. 2d 162, 168 (2d.
   595 F.2d at 1198, 1201.

   Norm Thompson Outfitters, Inc. v. General Motors Corp., 448 F.2d 1293, 1295
   n . 2 (9th ... )

   Vision Center 596 F.2d at 115 ..

   Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1230 (11th Cir. 2009.

   Am. Television & Commc'ns Corp. v Am. Commc'ns & Television Inc. 810 F.2d
   1546, 1549 (11th Cir. 1987)

   HGI Assocs., Inc. v. Wetmore Printing Co. , 427 F.3d 867, 873 ( 11th Cir. 2005).

                                   CITED STATUTES

   Lanham Act 15 USC§1125 Section 43 and section 43(a)

   U.S. Constitution's Fourteenth Amendment Due Process and Equal Protection
   Under The Law.

   Fed. Rule Civil Procedure 12(b)6
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 4 of 41 PageID: 262




                   PRELIMINARY STATEMENT


   PLAINTIFF'S CLAIMS ARE NOT PRECLUDED BY THE
   DOCTRINE OF RES JUDICATA OR THE DOCTRINE OF
   COLLATERAL ESTOPPEL

   THIS IS NOT THE SAME CAUSE OF ACTION addressed to the
   lJnited States Patent and Trademark Office (USPTO) or that which was
   decided by the Trademark Trial and Appeal Board (TTAB). And
   therefore res judicata and collateral estoppel is totally moot. Plaintiff
   also presents a prima facie case of claims upon which relief can be
   granted and must be granted. Therefore any motion to dismiss by
   defendant pursuant to Federal Rule l 2(b)(6) must unequivocally be
   denied.

   FIRST AND FOREMOST PLAINTIFF IS SEEKING A JUDGEMENT
   FOR MONETARY DAMAGES IN THE AMOUNT OF FIVE
   IIUNDRED THOUSAND DOLLARS.

   The plaintiff is seeking a judgement for monetary damages in the
   amount of five hundred thousand dollars which is a minor amount in
   comparison to the monetary damages caused the plaintiff by the
   defendant for just the theft of royalties owed the plaintiff that defendant
   illegally obtained and attempted to obtain from Sound Exchange and
   other music streaming channels for music and recordings that were not
   recorded, published or written by Defendant William Howard and his
   counterfeit group of Ebony's regardless of the trademark issues. See
   (EXHIBIT A.)

   Defendant William Howard did steal and have been collecting,
   Royalties and payments owed to plaintiff David Beasley and his Ebonys.
   See (EXHIBIT A.) Still perpetrating this criminal act. The deviant and
   criminal theft by deception actions of the defendant continues. The
   defendant by his deceptive practices currently engaged in criminal
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 5 of 41 PageID: 263



  methods attempting to collect even more royalties and payments owed
  and payable to David Beasley and his group The Ebony's consisting of
  Clarence Vaughn, Jennifer Holmes and James Tuten who is now
  deceased. See (Exhibit A). And not to William Howard and his group of
  counterfeit Ebonys who have been infringing publicly with music
  streaming networks as though he and his group were the group who
  recorded these songs and they were not.

     Defendant was not the artist responsible for the 1970's hit recordings
  on Philadelphia International Records produced by Gamble and Huff
  that is Kenneth Gamble and Leon Huff. The first hit record album was
  titled the Ebonys and on the cover of the Ebony's record album was a hit
  single song titled "It's Forever" followed by many more hit records such
  as" You're The Reason Why" and" I Believe," these hit singles have
  been followed by hit Albums subsequently recorded. Such as the very
  popular album recording (The Ebonys) "Sing About Life."

   These are photographs of the singers and members of the Ebony's
  singing group. See (EXHIBIT B). The members are David Beasley the
  founder of the group in 1969 and the other members of the group are
  James "Bootie" Tuten now deceased, Clarence E. Vaughn, and
  Jennifer Holmes ..

  There are photographs of the Ebonys and the album titled the Ebonys.
  And The Ebonys "Sing About Life." See (EXHIBIT B.). This is more
  than a (Preponderance of Evidence) that which is required to prove a
  civil action lawsuit against defendant for duplicating, counterfeiting and
  passing off himself as the one who fathered the Ebonys singing group.
  Causing more lost of income for the plaintiff and trademark confusion
  with his now registered trademark name for a counterfeit singing group
  of the already existing Ebonys named singing group. A mistake has
  been made.

  Defendant's attorneys must be aware of the counterfeit "passing off'
  that the defendant is doing in order to steal the plaintiffs royalties They
  have the same evidence that supports the plaintiff owns the Ebonys
  royalties as the recording artist and creator of the recording group. See
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 6 of 41 PageID: 264


   'International Records Label (PIR) for Rock and Roll Hall ofFamers
    Kenneth Gamble and Leon Huffs famous Gamble and Huff production
    team. See (EXHIBIT B). The defendant's Ebonys is not deserving nor
    do they have the track record or reputation with the community as that
    of David Beasley and The Ebonys.

   Plaintiffs first use in commerce of his singing group the Ebonys was
   January 1, 1969 and every year there after. June 25, 2014 the Plaintiff
   l)avid Beasley and the Ebonys were presented with the Philadelphia
   Phillies Gamble & Huff Community Partnership Award for their years
   of commitment to music and the city of Philadelphia. Defendant
   attempted to block the ceremony claiming he had the registered
   trademark to the Ebonys name and they could not honor the plaintiff and
   the Ebonys for their commitment to the community and the city of
   Philadelphia. See (EXHIBIT C) Evidence of the Phillies Gamble and
   ]~uff Community Partnership Award presented to plaintiff David
   Beasley and the Ebonys for the plaintiffs commitment to music and the
   city of Philadelphia.

   The city of Philadelphia, the Philadelphia Phillies, Gamble and Huff
   owners of Philadelphia International Records cared less about defendant
   and his counterfeit Ebony's who were not known, had no community
   ties and never had any thing to do with the Philadelphia International
   Records Label or the city of Philadelphia.

   The honoring and awards presentations to David Beasley and the
   Ebonys with their legacy and dedication to the music industry and
   Philadelphia community development was successfully held . See
   (EXHIBIT C) Also honored for their music legacy with an African
   A.merican Heritage Award. See (EXHIBIT C). Also see the certification
   from the treasurer state of New Jersey, (The Ebonys) service mark for
   entertainment singing group January 1, 1969. First use in Commerce,
   priority use, first recordings and use of the Ebonys name. See (EXHIBIT
   C).

     Plaintiff has been denied Lanham Act protection under Section 43 and
    43(a) of the Lanham Act. There is protection of an unregistered Ebonys
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 7 of 41 PageID: 265



   trademark for the plaintiff. Here a mistake has been made and
   defendant's trademark must be abrogated to correct the mistake.


   Gamble and Huff have created on Broad Street in Philadephia PA, the
   Philadelphia Music Walk of Fame. Recognizing the music legends and
   groups that recorded on their (PIR) label, Philadelphia International
   Records known as The Sound Of Philadelphia (TSOP). Some of these
   artists and groups are Harold Melvin and The Blue Notes, The Ojay's,
   Billy Paul, Patti LaBelle, Archie Bell and The Drells, The Stylistics,
   Blue Magic, Sister Sledge, Soul Survivors, Teddy Pendergrass, The
   Moments, Ray, Goodman and Brown, Hall and Oates, Darryl Hall and
   John Oates, McFadden and Whitehead, Gene McFadden and John
   Whitehead. And last but not least The Ebonys whom the members of
   this group for induction are David Beasley, James"Bootie" Tuten,
   Clarence Vaughn and Jennifer Holmes ..


    Defendant and his counterfeit group of Ebonys. Are deliberately
   impersonating and successfully procuring people and audiences into
   believing they are the same Ebonys. And being paid for their services
   and performances with the belief from consumers they are the same
   Ebonys. Who recorded on the Philadelphia International Records label.
   Another form of"Theft By Deception." See (EXHIBIT B) the actual
   recording artists David Beasley and The Ebonys with members Clarence
   E. Vaughn, James "Bootie" Tuten and Jennifer Holmes.




         THIS IS NOT AN ISSUE OF A TRADEMARK, BUT AN ISSUE
         OF THEFT BY DECEPTION;
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 8 of 41 PageID: 266




   Only a deviant, delinquent and criminal minded individual would have
   the mens rea to couple with the actus reus to cheat, rob and steal another
   mans birthright or music royalties. The same type of individual
   defendant has been.


   I>efendant planned to steal the plaintiffs group name and all of the
   royalties owed to the plaintiff and his singing group the Ebonys. See
   (EXHIBIT A) Upon which the USPTO failed to secure plaintiffs
   ownership and permitted mass confusion by issuing a registered
   trademark to the defendant now causing conflict, mistake and confusion
   with the name and tarnishing the reputation of the accredited name .

   The Ebony's created and founded by David Beasley in the state of New
   Jersey in the year of 1969. Giving priority use to an already established
   Ebony's singing group. A singing group that has for many decades
   entertained and committed themselves to community and government
   functions all their lives to now have themselves erased from the history
   books because the USTPO erred," MADE A MISTAKE" and issued an
   Ebony's singing group trademark to defendant when there was already
   an unregistered Ebony's singing group trademark in existence for over
   fifty years and protected under section 43(a) of the Lanham Act.

   Therefore this US District Court must "RECTIFY THE MIST AKE"
   and abrogate defendant's Ebony's singing group trademark which
   cannot take precedence over the plaintiffs already etablished Ebony's
   singing group trademark See (EXHIBITS A,B &C).

   In spite of the fact that, An unregistered trademark (also known as a
   common law trademark) is protectable under Section 43 of Trademark
   (Lanham Act ( 15 USC § 1125). However, except in certain
   circumstances, unregistered trademark rights are limited in scope and
   enforceable only within the geographic region in which the trademark is
   used or is known by consumers.
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 9 of 41 PageID: 267



   befendant violated Section 43 of the Trademark (Lanham Act 15
   (USC§ 1125) when he knowingly covertly and intentionally registered
   David Beasley's Ebonys name with the US PTO as though the Ebonys
   groups was his group. This was in "BAD FAITH" because the defendant
   knew there was an active Ebonys singing group. When in fact the
   defendant was once temporarily employed by the Plaintiff in order to
   sing in the Plaintiffs singing group the Ebonys. Showing defendant
   obtained a trademark in extreme "BAD FAITH." Defendant knew the
   plaintiff already had a singing group named the Ebonys. Defendant
   forged a trademark ownership in "Bad Faith."

   The US PTO and TT AB made a mistake and could never have
   jurisdiction to resolve this matter correctly and in its totality. Fourteenth
   Amendment Due Process and Equal Protection Under The law could not
   be administered by the TTAB. Neither the USPTO or the TTAB have
   the jurisdiction to resolve the five hundred thousand dollars monetary
   lawsuit settlement .

   Not only has the defendant committed theft by deception from Sound
   Exchange and other streaming and royalty networks. He also committed
   and is still committing Theft by Deception from venues where he has
   lead them to believe his group ofEbonys is the same group ofEbonys
   created and founded in 1969 in Camden NJ by David Beasley and
   recorded the hit records" It's Forever" and "You are The Reason Why"
   on Philadelphia International Records with Gamble and Huff. The actual
   recordings and The Ebonys. See (EXHIBIT B) The production and
   ,vriting team for these recordings are Kenneth Gamble and Leon Huff. .
   And defendant is not one of those members and not entitled to the
   prestige, glory or royalties. See (EXHIBIT A) he has been stealing and
   attempting to steal.

   There are many venues, townships, organizations and individuals that
   have been hiring the plaintiff and the Ebonys for decades to perform for
   them. To add further insult to injury the defendant is now sending cease
   and desist letters threatening these venues not to hire the plaintiff and his
   singing group The Ebonys. The Unity Community Center have been
   hiring plaintiff David Beasley and The Ebonys for over 35 years and
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 10 of 41 PageID: 268

    J    •

   now have received cease and desist letters from the defendant. See
   (EXHIBIT D) causing the community to be upset and ceasing from
   using Plaintiff and The Ebonys.

    After 35 years of performances in their hometown of Camden New
   Jersey's Unity Community Center. The center and other venues
    IIave now cancelled their appearances and performances after receiving
   cease and desist letters from the defendant. Causing the plaintiff and his
   group to lose thousands and thousands of dollars from this. Along with
   the stolen royalties by the defendant. See (EXHIBIT A) Plaintiff has
   and is now still losing large amounts of income from future, previous
   and present endorsements and jobs and that of royalties not yet received
   because of defendant's attempt to illegally obtain the plaintiffs
   royalties. See (EXHIBIT A)

   Defendant has hindered the plaintiff from working in his own
   geographic region where plantiff s unregistered trademark group is
   known to all the consumers in the Camden NJ and Philadelphia PA.
   region. This is a prima facie case of violating plaintiffs unregistered
   trademark protection (also known as common law trademark) which is
   and has been protected under section 43(a) of Trademark (Lanham Act
   ( 15 USC §1125) now presently protected and was protected at the time
   defendant filed and obtained a US PTO trademark for the same identical
   group name.



    THE UNITED STATES PATENT AND TRADEMARK OFFICE
   (USPTO) HAVE BEEN DELIQUENT AND MADE A MISTAKE IN
   THEIR TRADEMARK APPLICATION AND APPLICANT
   INVESTIGATION PROCESS FOR THE EBONYS SINGING GROUP
   ALREADY UNREGISTERD TRADMARK.

   The USPTO have been proliferating registered trademark confusion by
   accepting applications, processing them and "MAKING MISTAKES"
   by issuing registered trademarks to consumer popular unregistered
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 11 of 41 PageID: 269


  J       '

      trademarks that are already protected under section 43 of Trademark
      (Lanham Act 15 USC§l 125).

      These Common Law Rights are enforceable in every state of America
      under the Fourteenth Amendment to the United State's Constitution's
      l)ue Process Clause and Equal Protection Under The Law. A trademark
      attorney investigates, allegedly to see if the registration of a trademark
      is likely to cause any confusion to an already consumer friendly
      common law known and friendly popular unregistered trademark.

       David Beasley and The Ebonys have always ben a very popular and
      well known unregistered trademark singing group .. Any trademark to a
      subsequent group of Ebonys infringes on the plaintiff and his
      established group of Ebonys already protected under the Lanham Act
      section 43(a). See The Ebonys popular and familiar recordings. See
      (EXHIBIT A) showing the already well known and popular Ebonys
      singing group members and recordings. Another Ebonys singing group
      "rill cause confusion and it has.

      The Ebonys group is worldly known like the Temptations or Supremes,
      and Rolling Stones. And today David Beasley and the Ebonys are Icons
      in Camden NJ and Philadelphia PA. their geographic area. See
      (EXHIBIT C) Outstanding awards and accomplishments for David
      Beasley and The Ebonys.

      Unregistered Trademarks 15 USC§l 125(a) creates a civil cause of action
      for claims of false designation of origin and false advertising. This
      provides federal protection for unregistered marks. Marks not registered
      with the United States Patent and Trademark Office (US PTO) but may
      be protected at the state level by common law or statutes associated with
      unfair competition.

       Most states have adopted either the Uniform Deceptive Trade Practices
      Act or the Model Trademark Bill. Not only protected by first use rule in
      commerce if you do not register your trademark. You will have legal
      rights within the geographic areas where you operate . This means you
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 12 of 41 PageID: 270


    J     •

   may be able to stop a subsequent user of the mark, even if it is a bigger
   company from using the mark in your geographic area.

   The objective of the Lanham Act section 43(a) is to also protect
   unregistered trademarks .. The plaintiffs geographical area is Camden NJ
   and Philadelphia PA. Plaintiff maintains protection under the federal
   (Lanham Act) which includes prohibition against commercial
   misrepresentation of source or origins of goods.

   Precisely under 15 USC 1125 (Section 43 of The Lanham Act): False
   Designations of Origin, False Descriptions, and Dilution Forbidden.
   Therefore with this section of the Lanham Act it was forbidden for the
   defendant to file for registration of an unregistered trademark and give a
   FALSE DESCRIPTION of the members of the group and the
   DESIGNATIONS OF ORIGIN of the group. And the USPTO attorneys
   failed to prevent this particular cause of action by permitting
   DILUTION FORBIDDEN registration of an unregistered trademark.

   All the entertainment and music world knows The Ebonys (Designation
   of Origin) is Camden NJ where birth of the Ebonys took place in 1969
   and the group have existed and performed for wages to raise and
   support their families ever since in their Camden NJ (Birthplace) and
   Philadelphia PA. geographic protected area under the Lanham Act
   Section 43.

   Defendant's trademark application should have been declared null and
   void. The Ebonys singing group from Camden NJ have been an iconic
   R & B recording group since their first million dollar hit record "It's
   Forever" in 1971 and "You Are The Reason Why" in 1974. Philadelphia
   International Records recording group the Ebonys have always been
   known and recognized by the public by the Group name The Ebonys.
   And their members David Beasley founder and creator of the group,
   singers James "Bootie" Tuten Clarence Vaughn and Jennifer Holmes.

   Like the Temptations created by Otis Williams from Detroit Mich. And
   recorded by Berry Gordy on Motown Records and honored all over the
   world. Inducted into different and numerous music walks and hall of
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 13 of 41 PageID: 271



  fames: So carries the same momentum of the Ebonys created by David
  Beasley from Camden NJ and recorded by Gamble and Huff on
  Philadelpia International Records (PIR) and honored all over the World.
  Inducted into different and numerous music walks and hall of fames. See
  (EXHIBIT B)

  However some music walks and hall of fames are currently refusing to
  honor or hire David Beasley and his group the Ebonys because of the
  defendant's cease and desist letters and presentation of his now
  erroneously owned registered trademark. Defendant has indicated to
  numerous organizations that he now must receive awards for the
  Ebony's singing group and not the intended party or intended group of
  singers that built the foundation and legacy for decades with their
  recordings, labor, performances and charity in the industry.

  Consumers, politicians, entertainers, songwriters,filmmakers and sports
  teams have known David Beasley and the Ebonys for their community
  services and charity to the public. Remember Unity Community Center
  from Camden NJ the home of David Beasley and the Ebonys received a
  cease and desist letter prevent the Ebonys from performing and using
  their name in the geogrphic area where the group members live and have
  raised their familys supporting them with their income performances. Se
  (EXHIBIT D)

  Defendant addressed these venues that his now erroneously obtained
  trademark is being jeopardized and protected under the Lanham Act (15
  USC 1114; section 32). However plaintiffs rights were protected under
  15 USC 1125; section 43. But the USPTO and their ineffective
  attorneys allowed defendant to initially violate plaintiffs unregistered
  Ebonys trademark of over 50 years to be hijacked by the defendant on an
  accepted and approved trademark application that initially violated the
  plaintiffs unregistered trademark granting an applicant to a registered
  trademark knowingly with a false designation of origin, misleading
  description of fact, causing confusion, mistakes and misrepresentation
  of characteristics , deceiving the affiliation and geographic origin of the
  name.
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 14 of 41 PageID: 272




                                          David Beasley-Plaintiff -Pro-Se



                           LEGAL ARGUMENT

   PLAINTIFF IS ENTITLED TO FIVE HUNDRED THOUSAND
   DOLLARS FROM THE DEFENDANT FOR DAMAGES.

      Compensatory damages of five hundred thousand dollars still does
   not suffice all the monetary damages caused the plaintiff by the
   defendant. The mental, anguish, depression and anxiety the plaintiff is
   suffering escalates the monetary damages in excess of five hundred
   thousand dollars.

       The defendant's theft by deception, the stealing, the theft and the
   attempted theft of music recordings and royalties. Causing overlapping
   royalty claims and receiving music royalty payments that were for the
   Ebonys and their members plaintiff David Beasley, Clarence E.
   Vaughn, James Tuten and Jennifer Holmes. And absolutely not for the
   defendant William Howard and his group of Ebonys.

      Defendant clearly knew that the royalties were for David Beasley and
   the Ebonys who recorded 'It's Forever" and" You're The Reason
   Why" from David Beasley and The Ebony's album Three very popular
   albums were recorded by them upon which the first album in 1971 was
   entitled "The Ebonys" and royalties go to that group ofEbonys and the
   members David, Beasley, Clarence E. Vaughn and Jennifer Holmes.

    To further the confusion after the theft of royalties. Upon the negligence
   of the US PTO and TTAB the defendant obtained a registered trademark
   \vith the USPTO for the same name ( Ebonys) records the same two hit
   recordings" It's Forever" and" You're The Reason Why" and then
   attempeted to collect "Digital Performance Royaties" again from
   SoundExchange for the Ebonys recording group.


                                  ,t
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 15 of 41 PageID: 273




  A ( Licensing Representative for Royalty Discovery) discovered that
  defendant William Howard was collecting royalties for the Ebonys
  singing group.The royalties were for the Ebonys singing group with
  members David Beasley, Clarence E. Vaughn, James Tuten and Jennifer
  Holmes. Defendant knew the royalty payments did not belong to him.
  The defendant's name appeared no where on the documents and he
  had been collecting unlimited amounts of royalties owed to the plaintiff
  David Beasley, and the Ebony's members Clarence E. Vaughn, James
  Tuten and Jennifer Holmes. See EXHIBIT A.




    The US PTO and the TTAB are guilty of permitting TRADEMARK
  COUNTERFEITING by the defendant. TRADEMARK
  COUNTERFEITING is when someone takes an already existing
  product. And make a duplicate copy of that product. That is
  counterfeiting that product. Unequivocally, crystal clear in the face. The
  person who makes the duplicate copy of an aready existing product is
  counterfeiting that product. A Fact there is no other answer. You can
  only make a counterfeit of something that already existed.

  The Ebonys singing group already existed since 1969. For another
  Ebonys singing group to come along after that would be a counterfeit of
  the already existing Ebonys singing group. There is no other answer.
  Defendant William Howard decided to create a singing group and name
  his group the Ebonys also. There was already in existance a singing
  group named the Ebonys who had already recorded three hit albums .
  Upon which David Beasley and te Ebonys still received awards and
  platinum albums for their work with The Sounds Of Phildelphia (TSOP).
  However William Howard filed an application for a registered trademark
  name the Ebonys singing group. Therefore his name the Ebonys is a
  counterfeit of the already existing Ebonys.

  The USPTO registered the Ebonys trademark name to defendant
  \Villiam Howard who was guilty of TRADEMARK
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 16 of 41 PageID: 274


   ·COUNTERFEITING.The USPTO permitted registration of a trademark
    that was a duplicate or counterfeit copy of an already existing trademark.
    The federal Trademark Act, also called the Lanham Act prohibits such
    counterfeiting. Counterfeiting is damaging to the reputation of the
    already existing product. It is prima facie that the plaintiff already
    owned the Ebonys name and was protected before the defendant
    obtained the registered trademark on a counterfeit brand. Therefore the
    defendant's ownership of a counterfeit brand must be abrogated.

     Unregistered trademark protection was allotted to the plaintiff because
    plaintiff had the Ebonys singing group decades before defendant
    registered the name. A defendant's duplicate group ofEbonys is a
    counterfeit group in comparison to the original singing group of Ebonys
    that the public and consumers have always been familiar with.

    The Trademark Counterfeit Act (TCA) is also established to protect
    unregistered trademarks such as David Beasley's singing group the
    Ebonys . The plaintiff had priority use and establishment. Prohibiting
    the defendant from filing a registered Ebonys singing group trademark
    application on an already established Ebonys singing group name that
    had been consumer friendly and performing for the past fifty years.

    It is worth noting that even minimal sale of goods or provision of
    services (e.g. a single sale) may be sufficient to establish priority of
    rights in an unregistered mark under common law. In Christian
    Fellowship Church v adidas AG (81 F3d 986 (Fed Cir 2016), the sale of
    two hats amounting to $38.34 to a church member who lived in another
    state was sufficient evidence of first use in commerce . However,
    common law rights can be lost if few or no subsequent sale occur over a
    significant period in relevant geographic area. Thus while initial
    minimal use can establish priority, continued use must follow in order to
    maintain unregistered trademark rights under common law.

    David Beasley the plaintiff and his singing group the Ebonys have been
    selling records and performing consistently and continuously for the
    past fifty years. There have been an abundance of subsequent and
    continual performances and record sales by the plaintiff and his group


                                   .,   ...
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 17 of 41 PageID: 275



   · the Ebonys since the conception of the Ebonys singing group in 1969 by
     the plaintiff. And not just in the required geographic region but all over
     the world.

    The USPTO permitted a miscarriage of justice by permitting the
    defendant William Howard to file an application for a registered
    trademark name of the Ebonys singing group when that name Ebonys
    had already established priority rights and protection as an unregistered
    trademark by the plaintiff David Beasley. Not only common law rights
    protection but also protection under the United States Constitution's
    Fourteenth Amendment Due Process and Equal Protection Under The
    Law. The USPTO permitted a "SHOCK TO THE JUDICIAL
    CONCIOUS" permitting a trademark registration for a mark/name
    Ebonys to the defendant when there had already existed a convincingly
    crystal clear and established unregistered Ebonys name trademark
    belonging to the plaintiff. The unregistered trademark rights had already
    been sufficiently established and maintained by the plaintiff See
    (Christian Fellowship Church v adidas AG) .

    The US PTO permitted a trademark registration for an already
    established unregistered trademark. In violation of the (TCA) the
    USPTO permitted the defendant's counterfeit trademark to become the
    registered trademark. The defendant's Ebonys registered trademark is a
    duplicate or counterfeit trademark of the already established plaintiff's
    unregistered trademark. And the registered trademark does not have
    priority over the unregistered trademark and this court has the
    jurisdiction to abrogate and must abrogate the counterfeit registered
    trademark of the defendant.

    To abrogate the defendant's registered Ebonys trademark with the
    USPTO is the only recourse and resolution to eliminate infringement
    and confusion of the plaintiffs unregistered trademark protection.
    Unregistered marks such as the plaintiffs Ebonys

    Under US common law principles, the first user of a mark in commerce
    (the so called "senior user') has priority over all later users of identical
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 18 of 41 PageID: 276



    or confusingly similar marks in the   geographic area where such prior
    use occurs.




    In Dastar Corp. v. Twentieth Century Fox Film Corp. 539 US 23 (2003)
    Dastar' s sale of campaigns without proper credit to the Crusade
    television series constitute" reverse PASSING OFF" inviolation of
    §43(a) of the Lanham Act. Two Pesos, Inc v Taco Cabana, Inc see ..
    lJnregistered trademark , or trade dress and concludes that such a mark
    or dress should receive essentially the same protection as those that are
    registered. In Grupke v Linda Lori Sportswear, Inc. 921 F. Supp. 987
    (E.D. NY 1996) concludes that there remains an issue of facts to
    ,vhether they are effectively identical. To the extent that the plaintiffs
    claim 'passing off' the court will deny summary judgement.
    ... plaintiffs registered copyright, in count II that defendants willfully
    violated the Lanham Act by using a reproduction of plaintiffs'
    copyrighted drawing and infringing their UNREGISTERED
    TRADEMARK and their ... protects an UNREGISTERED
    TRADEMARK and trade dress against infringement. See Coach
    Leatherware Co. v. AnnTaylor, Inc .. , 933 F.2d 162, 168 (2d.
    Deceptive use ... to designate falsely the origin of goods (passing off).
    595 F.2d at 1198, 1201. New West also ... alleging infringement of an
    unregistered trademark. See Norm Thompson Outfitters, Inc. v. General
    Motors Corp., 448 F.2d 1293, 1295 n.2 (91h ... ) sued appellant Lindeburg
    and Co. (Lindburg), for trademark infringement arising out ofLindurg's
    manufacture and sale of jewelry bearing the job's Daughters insignia.
    The district judge granted ..

       Defendant William Howard has been" Passing Off' as the Ebonys
    singing group whose origin had already been established with David
    Beasley and members of the Ebonys singing group Clarence E. Vaughn,
    James Tuten and Jennifer Holmes. Defendant has collected, stolen and
    committed theft of royalties owed to the Ebony's singing group from
    their 3 albums upon which the first one in 1971 one was entitled The
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 19 of 41 PageID: 277


    Ebonys." Theses albums and all the digital performance royalties go to
    the Ebonys and their members Clarence E. Vaughn, James Tuten and
    Jennifer Holmes. See (EXHIBIT B).


    DEFENDANT'S REGISTERED TRADEMARK NAME EBONYS
    SINGING GROUP MUST BE ABROGATED.

       Defendant's Ebonys name singing group must be abrogated by this
    court, Defendant's Ebonys name cannot stand because there already
    existed an active Ebonys name singing group before defendant
    registered the Ebony's name singing group with the USPTO. Plaintiff
    David Beasley already had protection of an unregistered trademark name
    Ebony's singing group. See (EXHIBIT C). Prior use of an already
    established name gave plaintiff protection under the Lanham Act (15
    USC 11 iS section 43 and 43(a). and therefore the defendant cannot be
    protected under the Lanham Act (15 USC§ 1114; section 32 )with a
    subsequent registered trademark without violating plaintiffs prior
    protection under the Lanham Act (15 USC§ 111.5 section 43 and 43(a).

    Defendant had websites and other entities, such as face book pages taken
    down with cease and desist letters to them claiming ownership of the
    Ebonys singing group name. Unity Community Center in Camden NJ
    have the Ebonys from their home town Camden NJ perform for their
    functions every year for the last 35 years. And now the center is
    receiving cease and desist letters forbidding them to hire the Ebonys
    singing group any longer. See (EXHIBIT D) saying the non profit Unity
    Community Center using the same Ebonys over the past 35 years will
    now violate defendant's owned Ebonys name under the Lanham Act (15
    USC 1114; Section 32). The registered trademark of the defendant's
    Ebonys name was issued by the USPTO in violation of the plaintiffs
    already UNREGISTERED trademark protection under the Lanham Act
    (15 USC 11 l.5; Section 43) and section 43(a). Obviously a mistake has
    been made.

    The plaintiff had recordings and sold many thousands of records. Top
    Billboard hits for the EBONYS album named the EBONYS . And the
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 20 of 41 PageID: 278



  Ebony's album "Sing About Life." The super hit and world popular
  song written by Camden New Jersey's Rock and Roll Hall ofFamer
  Leon Huff for David Beasley and his Ebonys from Camden NJ with
  singing group members Clarence E. Vaughn, James Tuten and Jennifer
  Holmes, was "It's Forever" on Philadephia International Records. See
  (EXHIBIT B).

   And in Christian Fellowship Church v Adidas AG the sale of two hats
  an1ounting to 38.34 to a church member from another state was
  sufficient evidence for first use in commerce. Plaintiffs first use in
  commerce was January 1969 and first massive record sales were 1971 .
  See (Exhibits B & C).

                         JUDICIAL NOTICE

   In an appeal from a bench trial, we review a district's court's conclusion
  of law de novo and its factual finding for clear error. Tartell v Fla. Sinus
  & Allergy Ctr .. Inc., 790 F.3d 1253, 1257 (I Ith Cir. 2015). A factual
  finding is clearly erroneous if, after viewing the totality of the evidence,
  the court is left with a definite and firm conviction that a mistake was
  made. Id.

     Under the Lanham Act, 15 USC§ 1114( 1), a defendant is liable for
  trademark infringement if the plaintiff shows ( 1) that its mark has
  priority and (2) that the defendant's mark is likely to cause consumer
  confusion. Frehling Enter., Inc. v. Int'l Select Grp., Inc., 192 F.3d 1330,
  1335 (1 Ph Cir.1999). Recent changes in section 43(a) broaden what acts
  violate the Lanham Act. 171 in 1988, Congress passed The Trademark
  Revision Act of 1988, 172 substantially rewriting section 43(a). 173
  With the changes, section 43() became the "premier federal vehicle for
  asserting infringement of unregistered trademarks, service marks, trade
  names and trade dress ... " 174 additionally, the Congress codified the
  case law by granting the same remedies to unregistered mark owners
  that infringed registered mark owners receive. 17 5.

  A mistake was made and justice cannot be served when the plaintiff had
  prior unregistered trademark protection under the Lanham Act before the
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 21 of 41 PageID: 279



   defend.ant filed for a registered trademark of the same name. Therefore
   the defendant's ownership and registered trademark Ebonys name
   (Trademark number 4, 170, 469) must be abrogated. Plaintiff already
   had protection of Ebonys name under the Lanham Act and therefore the
   defendant's trademark registration with the USPTO should never have
   been permitted and with JUDICIAL NOTICE it is prima facie "THATA
   MISTAKE WAS MADE."

      The defendant obtained USPTO trademark registration number
   4,170, 469 for a generic Ebonys singing group name. A duplicate of an
   already existing Ebonys singing group name. Most courts hild that a
   generic term is incapable of achieving trade name protection . Vision
   Center 596 F.2d at 115 .. Defendant is not entitled to trademark
   protection of a generic secondary Ebonys singing group name. " A
   MISTAKE WAS MADE."

   "After a bench trial, we review the district court's conclusion of law de
   novo and district court's factual findings for clear error." Proudfoot
   Consulting Co. v. Gordon, 576 F.3d 1223, 1230 (1 }1h Cir. 2009. "The
   existence of secondary meaning is a question of fact," which we review
   "under the clearly erroneous standard." Am.Television & Commc'ns
   Corp. v Am Commc'ns & Television Inc. 810 F.2d 1546, 1549 (1 ph
   Cir. 1987). A factual finding is clearly erroneous " if, after viewing all
   the evidence , we are left with the definite and firm conviction that a
   MISTAKE HAS BEEN COMMITTED." HGI Assocs., Inc. v Wetmore
   Printing Co., 427 F.3d 867, 873 (1 ith Cir. 2005)

   It is obviously a MISTAKE HAS BEEN COMMITTED. The USPTO
   issued an Ebonys registered trademark name to the defendant for a
   singing group that already existed with the same name for the exact
   same purpose. See (EXHIBIT B). And this mistake has opened the door
   for the defendant to steal and attempt to steal and collect royalty
   payments that do not belong to him. See (EXHIBIT A) Causing
   tremendous harm and financial hardship to the already established
   Ebonys singing group belonging to the plaintiff.. The defendant's
   generic secondary Ebonys singing group trademark number 4,170, 469
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 22 of 41 PageID: 280


   rriust be abrogated, the only remedy to correct the mistake of the
   USPTO.

   Plaintiffs Ebonys singing group trademark name was already
   established and you cannot override or negate plaintiffs prior
   unregistered trademark protection under the Lanham Act section 43(a).
   A MISTAKE HAS BEEN COMMITTED and the only rectification for
   this mistake is abrogation of the defendant's Ebonys singing group
   trademark which must be classified as generic and counterfeit. The
   plaintiff already had unregistered Lanham Act trademark protection
   under Section 43(a) of the Lanham Act. It is prima facie that a
   MISTAKE AS BEEN COMMITTED. The only rectification and
   solution for the mistake is to abrogate the defendant's US PTO
   registered Ebonys singing group trademark.
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 23 of 41 PageID: 281



              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY



  DAVID BEASLEY
        Plaintiff                        Civil Action No. 1:19-cv-11058-
       V                                  JBS-KMW
  WILLIAM HOWARD
        Defendant


                                ORDER




  It is upon this day_ _ _ _ _ _ l O19 that the plaintiffs opposition

  motion to deny the defendant's motion to dismiss res judicata and

  collateral estoppel pursuant to Federal Rule 12 (b) 6 is hereby

  Granted               .Denied




                                               Isl- - - - - - - -
                                                          US DJ
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 24 of 41 PageID: 282



  · Ebonys trademark of over 50 years to be hijacked by the defendant on an
    accepted and approved trademark application that initially violated the
    plaintiffs unregistered trademark granting an applicant to a registered
    trademark knowingly with a false designation of origin, misleading
    description of fact, causing confusion, mistakes and misrepresentation
    of characteristics , deceiving the affiliation and geographic origin of the
    name.




                             CONCLUSION

    Defendant's motion to dismiss pursuant to Federal Rule 12(b)6 must be
    denied. Res Judicata and collateral estoppel do not apply, they are moot
    and must be denied. There is a new cause of action and there is also a
    claim stated upon which relief can be granted.

     Plaintiff is entitled to the monetary damages of five hundred thousand
    dollars resulting in Defendant's theft of royalties from Sound Exchange
    and other streaming networks. Also from venues that received cease and
    desist letters from defendant cancelling plaintiffs jobs in his geographic
    region after decades of performing.

    l)efendant's registered Ebony's name singing group trademark.
    must be ABROGATED by this court. The trademark name was issued
    by the USPTO in violation of an UNREGISTERED Ebonys trademark
    name that was well established and publicly very popular and already
    protected under federal trademark law section 43 and 43(a) of the
    Lanham act. (15 USC §1125; section 43 and 43(a).
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 25 of 41 PageID: 283



              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY



  DAVID BEASLEY
        Plaintiff                        Civil Action No. 1:19-cv-11058-
       V                                  JBS-KMW
  WILLIAM HOWARD
        Defendant


                                ORDER




  It is upon this day_ _ _ _ _ _ l O19 that the plaintiffs opposition

  motion to deny the defendant's motion to dismiss res judicata and

  collateral estoppel pursuant to Federal Rule 12 (b) 6 is hereby

  Granted- - - - -.Denied- - - -




                                               /s/
                                                  - - -US-DJ- - - -
   Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 26 of 41 PageID: 284
6/16/2019       Gmail - Fwd: SoundExchange Overlapping Artist Claim: THE EBONYS ref:_OOD301FiR0._50013tm4Kk:ref - RESPONSE FROM JOHN LUONGO o ...
   'Kind regards,

    John

    John P. Luongo
    John Luongo President/CEO • Trecter Entertainment, LLC.
    A division of John Luongo Management Recordings, LLC.
    Exclusive Worldwide Licensing Representative/ Royalty Recovery

    Mobile: 1-917-213-1699
    Email: Luongo.john@gmail.com
    Twitter: Luongojohn
    Skype: Johnluongo

    On Fri, Jun 10, 2016 at 2:45 PM, John Luongo <luongo.john@gmail.com> wrote:
      Dear William,

       As the legal representative of Clarence E. Vaughn, of the Ebony's, I hereby attest to the fact that he is a legitimate
       Featured Artist and original member of the band, holding a legal right to his claim of 25% of the digital performance
       royalties.

       Furthermore, only the following members of said band, the Ebonys, are entitled to receive a percentage in equal shares
       of 25%:

       Clarence E. Vaughn
       James Tutten
       Ms. Jennifer Holmes
       David Beasley

       The parties above are all legally entitled to their rightful share of the Featured Artist Digital Performance Royalties and
       anyone outside of these individuals attempting to collect, make a claim or representing they are entitled to a Featured
       Artist Digital Performance Royalty is making a false claim which has serious consequences involved.

       It is my intention to resolve this matter amicably, but for that to be the case, I demand all rights of claim to be
       immediately dropped and a notification sent to Brandon Kyker of SoundExchange, here copied by return email to that
       effect.

       Additionally arrangements must be made for all monies erroneously collected from SoundExchange, starting from the
       inception of the account up to the last payment received, to be immediately returned so it may be rightfully distributed
       amongst the verified legal claimants.

       I look forward to hearing from and hope that we can resolve this serious matter in the easiest and least disruptive
       manner possible. My number and email are included to expedite the matter.

       Kind regards,

       John

       John P. Luongo
       John Luongo President/CEO • Trecter Entertainment, LLC.
     · A division of John Luongo Management Recordings, LLC.
       Exclusive Worldwide Licensing Representative/ Royalty Recovery

       Mobile: 1-917 -213-1699
       Email: Luongo.john@gmail.com
       Twitter: Luongojohn
       Skype: Johnluongo




https://mail .google .com/mail/u/O?i k=ae9bb805bd&view=pt&search=all&permmsgid=msg-f%3A 1537314932955666892&simpl=msg-f%3A 153731493 2955666892   2/2
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 27 of 41 PageID: 285
     Case 1:19-cv-11058-JBS-KMW Document 8-5 Filed 06/11/19 Page 16 of 34 Page1D: 104



  @                                                            ®



                                                               Philadelphia
                                                               International
                                                               Records

      May 20, 2010




      The Ebonys
       c/o David Beasley
       1801 Laurel Road
       Lindenwold, NJ 08021



       Re: Royalty Statement for PE 12/31/09



       Mr. Beasley,

       Enclosed please find the most current Ebonys Royalty Statement for Period Ending December
       311 2009 for The Ebonys. Thank you for providing us the necessary contact information needed
       for future Ebonys royalty statements. Pursuant to our email and phone correspondence, it is
       our understanding that you are an official and legal representative of the group and are
       authorized to receive information on the group's behalf.

       For any further questions, please give us a call at (215) 985-0900.




       Sincerely,




        Charles B.
        Executive Vice President
        Philadelphia lnte.rnational Records



        Cc: Royalty Administration


                                         THE AVENUE OF THE ARTS
                                    215.985.0900 • Fax 215.985.1195
                              309 South Broad Street • Philadelphia PA 19107
                                        www .gam bl e-h uffm usic. com
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 28 of 41 PageID: 286

     Case 1:19-cv-11058-JBS-KMW Document 8-5 Filed 06/11/19 Page 12 of 34 PagelD: 100




                                   THE EBONYS

   A .
         •.
         .

,:i:-..,...~.,-
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 29 of 41 PageID: 287




                             EXHIBITB
       Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 30 of 41 PageID: 288
6/29/2019    Google Image Result for https://img.discogs.com/_-o9G63MI 1JRGK5xz9bROZy1 pz4=/fit-in/600x603/filters:strip_icc():format(jpeg):mode ..




                                        600 x 603 - Images may be subject to copyright. Learn More
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 31 of 41 PageID: 289
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 32 of 41 PageID: 290
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 33 of 41 PageID: 291
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 34 of 41 PageID: 292




                             EXHIBITC
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 35 of 41 PageID: 293
                                                       ....•   --·----~~--------~--

    Case 1:19-cv-11058-JBS-KMW Document 8-5 Filed 06/11/19 Page 15 of 34 PagelD: 103



             I, THE TREASURER THE STATE OF NEW JERSEY,                                           DO HEREBY
        CERTIFY THAT

                          DAVIDS. BEASLEY
                          612 TIMBER CREEK CONDOS
                          LINDENWOLD NJ 08021

         DID ON THE 7TH DAY OF MARCH                                      A.D. 2003 FILE IN THIS
         DEPARTMENT
                    SERVICE MARK
                    MARK REG NUM: 21286
         THE EBONYS
         ENTERTAINMENT/SINGING GROUP

         CLASSIFICATION GROUP: SERVICES
         CLASS :   041 EDUCATION AND ENTERTAINMENT

         RENEWAL DATE:                    03/19/2013
         EXPIRATION DATE:                 03/07/2018
         DATE OF FIRST USE IN NEW JERSEY: 01/01/1969
         DATE IN USE ELSEWHERE:           01/01/1969

         AS BY THE STATUTES OF THIS STATE REQUIRED.

                                                                              IN TESTIMONY WHEREOF, I HA VE
                                                                              HEREUNTO SET MY HA.ND AND AFFIXED
                                                                              MYOFFICIALSEALATTRENTON, THIS
                                                                                19TH DAY OF  MARCH
                                                                                A.D.  2013 .




                                                                               Andrew P Sidamon-Eristoff
                        Certificate Number:     127767183                      State Treasurer
                         Verify this certificate online at

            http://www J.state.nj.usll'YTICStandingCert!JSP/Verif;_Cert.jsp
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 36 of 41 PageID: 294
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 37 of 41 PageID: 295
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 38 of 41 PageID: 296
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 39 of 41 PageID: 297
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 40 of 41 PageID: 298




                              EXHIBITD
Case 1:19-cv-11058-NLH-KMW Document 10 Filed 07/03/19 Page 41 of 41 PageID: 299


                                      SWING CITY RECORDING ENTERPRISE. INC
                                               104 S. Glenwood Ave
                                                 Aldan, PA 19018
                                                  610-626-2781
                                            smccombsU3@comcast.net

                                                                                           Oct 20, 2016

    VIA CERTIFIED MAIL
    Unity Community Center
    1544 Mt. Ephraim Ave
    Camden, NJ 08104

    Re:   2nd   Notice of Cease & Desist use of Trademark/False, Deceptive Advertising

    'fo·Whom It May Com:em:                          ·--·--·
    Unity Community Center: Robert Dickerson, Wanda Dickerson, & Ronsha Dickerson,

    It has come to our attention that your company has promoted an event on October 15th or
    16th, 2016 (Reference copy of enclosed flyer). The musical group identifying themselves as
    "EBONYS". Your flyer (advertisement) is deceptive. The presence of the name itself. in a
    distinctive font, prominently positioned in the flyer is considered a necessary implication and is
    a recognized doctrine in false advertising law and an infringement on our trademark. Mr.
    Howard has not granted permission to anyone or any other group to use the trademarked
    name or any derivation thereof.

    Advertisement of any group using the trademark name, The Ebonys, violates federal trademark
    law. The Lanham Act (15 u.s.c. 1114; Section 32) states that you can be held liable in a civil
    action by the registrant (Mr. Howard). Under subsection (b) hereof, the registrant shall be
    entitled to recover profits or damages if the acts have been committed with knowledge that
    such imitation is intended to be used to cause confusion, or to cause mistake, or to deceive.

    This letter serves as a formal notice for you and your company to immediately Cease and Desist
    use of any infringement on The Ebonys trademark, including any name which is a derivation of
    the trademark. This group has, without permission, infringed on "The Ebonys" Trademark by
    using a mark that is a "Likelihood of Confusion", similar in appearance, sound, connotation, and
    commercial impression. The mere addition of a term to a registered mark does not eliminate
    the similarity, nor does it overcome a likelihood of confusion under Trademark Act Section 2(d).

    Please be advised that Mr. William H. Howard, a member of the musical group, The Ebonys,
    owns said trademark name with the United States Patent and Trademark Office. (Trademark
    number is 4,170,469).

    Respectfully,


                        .   ~   ·'   c..   ...   .
    Sharon McCombs                               ~ -"'
    Executive Director
